El Juez Asociado Sr. Hervavrez,
emitió la opinión del Tribunal.
Con fecha 4 de Abril del año próximo pasado'Don Guillermo García Mayo formuló demanda do desahucio ante la Corte de Distrito de San Juan contra Don Policarpo Fernández fundándola en que éste no había satisfecho aiin en la fecha expresada él precio de 30 dollars corres-pondiente al mes anterior por alquiler de unos departa-mentos de la planta baja de la casa No. 3 de la calle de San José, de esta Capital de que aquél era propietario. Al celebrarse el juicio yerbal prevenido por la lev de En-juiciamiento Civil entonces vigente, Don Policarpo Fer-nández se opuso á la demanda, por ser incierta la causa de desahucio alegada, pues el precio del arrendamiento» de que se trata se consignó en el Juzgado Municipal de Cate-dral en vista de que el arrendador se negó á aceptarlo oportunamente; y formalizando su oposición, alegó Fer-nández que como Don Guillermo García no le cobrara en 31 de Marzo, según hacía con otros inquilinos, el alquiler de parte-de la planta baja de la casa No. 3 de la calle de San José que poseía en arrendamiento, ofreció á dicho García el importe del alquiler devengado en dicho mes, que García no quiso recibir bajo el pretexto de que no lle-vaba consigo el recibo, sin que tampoco éste le fuera en-*108viado después, por lo que acudió al Juzgado Municipal de Catedral y consignó en el mismo día 31 de Marzo los 30 dollars de esa mensualidad pidiendo fuera requerido dar-cía para su recibo; habiéndose presentado la demanda de desahucio por falta de pago cuatro días después de ofre-cida 3^ hecha la consignación del importe, del alquiler.
De las pruebas practicadas en el juicio resulta:
1. Que por escritura pública otorgada en 2 de Enero del año próximo pasado Don Constantino Fernández, co-mo apoderado de Don Guillermo García, arrendó á Don Poliearpo Fernández parte de la planta baja de la casa No. 1 de la' calle de San José, por término de seis años, 'que comenzarían á correr en primero del'mes expresado,, y vencerían ed'31 de Diciembre de 1909, “durante cuyo pla-zo satisfará el inquilino al propietario por canon de este arrendamiento 30 dollars mensuales, sin más requisito que el recibo de su representante”, según así se expresa literalmente en la cláusula 2a. del contrato. — 2o.' Que en 31 de Marzo de 1904 consignó Don Poliearpo Fernández en el Juzgado Municipal de Catedral la suma de 30 dollars'por el alquiler de la casa en cuestión correspondien-te á dicho mes, con el fin de que se tuviese por hecha la consignación en tiempo y forma y se requiriera al García para que recibiera dicha cantidad y entregara el compro-bante del caso, proveyendo dicho Juzgado Municipal de conformidad, en la misma fecha,'sin que García, al serle entregada la suma consignada, se prestara á aceptarla, pues alegó que tenía interpuesta contra Fernández de-manda de desahucio precisamente por falta de pago del alquiler correspondiente al mes de Marzo y que le sor-prendía tal consignación por no haberse justificado el ofrecimiento de pago, ni el anuncio del misino,- razones por las que creía que la consignación no debió ser admiti-da, y que aún admitida carecía de toda eficacia legal.— 3o. Que el demandado Don Poliearpo Fernández absol-*109viendo posiciones, declaró que el día treinta y uno de Mar-zo á las 10 y .media de la mañana ofreció al demandante García el dinero de la mensualidad correspondiente á dicho mes, en el zaguán de la casa No. 1 de la calle de San José, ante Juan González y Alfredo Suárez, crnn dinero no quiso recibir García, pretextando qio llevar consigo el recibo:-y examinados Juan González y Alfredo Suárez, el primero manifestó .haber presenciado en 31 de Marzo el ofrecimiento que hizo Fernández á García de los 30 dollars importe del alquiler de la casa correspondiente á dicho mes, cuya suma se negó á recibir García por no lle-var consigo el recibo; y el segundo expresó que en 30 de-Abril fué requerido por Fernández para que presenciara como ofrecía á García el dinero del alquiler de la-casa, no recordando si en 31 de Marzo le hizo Fernández el mismo requerimiento. — 4o. Que al declarar los testigos Eduardo Aruti, José Lugo, y Salvador Mirabal, el primero dijo que García le comisionó para que cobrara á Fernández la mensualidad de alquiler correspondiente á Marzo, ha-biendo tratado de cobrarle el día 2 de Abril, sin que le fuera satisfecha, pues Fernández pretextó que lo haría luego, y más tarde le pidió el recibo, pero no pudo dárselo por haberlo ya devuelto á García: el 2o., ó sea Lugo, ma-nifiesta que el día 2 de Abril, antes de almuerzo, estando en la tienda de Fernández, se presentó García á.cobrar, contestándole Fernández que lo dejase para luego, pues estaba ocupado; y el 3o., ó sea Mirabal,-depone 'que el-día 2 de Abril por la mañana, en ocasión en que se encontraba en la tienda de Policarpo Fernández, llegó García con el recibo, manifestándole Fernández volviese luego pues es-taba ocupado. — 5o. Que de los testigos Esperanza Ma-rín, Robustiano Rodríguez, Gregorio Dimas y Juan Cor-tínez, la primera declara que hacía tres ó cuatro meses vi-vía en los altos de la casa de García, el cual no le cobraba el alquiler el día lo. de mes, sino del 4 al 6; el 2o., que vive en la casa de García, quien le cobra el alquiler'en los días *1104 ó 5 de mes, y nunca el día lo.; el 3o. que nunca cobra las casas que administra en el último .día de mes, sino en los primeros del siguiente, y jamás lia demandado á inquili-nos porque no le lniyan pagado el 3 ó el 4; y el 4o., que como administrador de casas no cobra el día último de mes, sino en los primeros días del mes siguiente, siendo esa la costumbre general. Otros testigos lian venido al juicio para impugnar la verdad de la consignación lieclia por Fernández el día 33 de Marzo, pero no se hace nece-sario consignar el mérito de sus declaraciones para la de-cisión del recurso. La Corte de Distrito de San - Juan dictó sentencia en 20 de junio del año próximo pasado, y fundándose en que la falta de pago del precio convenido es motivo de desahucio, y en que Fernández al hacer el ofrecimiento de pago y la consignación no se ajustó á las prescripciones del Código Civil, declaró con lugar ía de-manda y condenó al demandado Don Policarpo Fernán-dez á que desaloje y deje expedita la parte de casa que ocupa en la calle de San José No. 1 de esta ciudad, en la forma y términos que previenen el primer y tercer apar-tados del artículo 1594 de la Ley de Enjuiciamiento Civil, con las costas á su cargo. — Contra esa sentencia in-terpuso Don Policarpo Fernández recurso de, ajoelacion y en su alegato escrito ante esta Corte Suprema, después, de relatar los hechos resultantes del juicio, dijo: Las ra-zones ó puntos legales en que se funda la apelación inter-puesta son las siguientes: 1. — El demandante no tenía ni tiene causa de acción en este caso. Es cierto que la falta de pago del precio convenido en un contrato de arrendamiento es motivo, de desahucio, según el artículo 1561 de la Le,y de Enjuiciamiento Civil antes vigente. Pero la falta de pago ¿en qué, época1? Tratándose de un contrato de arrendamiento por canon abonable mensual-mente, ¿deberemos entender que el pago ha de hacerse precisamente el día último de cada mes, cuando en el con-trato nada se haya estipulado de modo concreto en ese *111punto % Entendemos que no. Entendemos que en tal ca-so, diciendo sólo el artículo 1155 del Código Civil qüe el arrendatario está obligado á pagar el precio del arren-damiento en los términos convenidos, no habiéndose convenido nada, se lia de estar á la costumbre del lugar, de acuerdo con lo que dispone eí párrafo segundo del ar-tículo 6 del Código Civil. Y siendo así, la misma prueba de la parte contraria nos dice con las declaraciones de sus testigos Robustiano Rodríguez, Gregorio Dimas y Juan Cortínez, que en esta ciudad no es costumbre cobrar, los alquileres precisamente el día último, sino en los prime-ros días del mes siguiente, agregando Robustiano Rodrí-guez que el propio demandante acostumbra hacerlo el día cuatro ó cinco. Y ello es así, habiéndose presentado la de-manda el día cuatro de Abril de 1904 por falta de pago del canon .correspondiente al mes anterior ó sea á Marzo no puede decirse que hubo esa falta de pago fundamento de la reclamación. — II. Aparte de lo anterior, nos preci-sa añadir que de conformidad con lo que dispone el Art. 1100 del Código Civil, tratándose de obligaciones nacidas de un contrato, cuando en el documento en que este cons-te otra cosa no se exprese, no puede decirse que hay falta de pago ó morosidad en tanto que la deuda esté vencida, y no se considera vencida una deuda en tanto que se haya requerido de pago por el acreedor al deudor sin haber es-te pagado. — Así lo tiene declarado este Tribunal Supre-, mo- en varias sentencias. — Y siendo de ese modo, y no apa-reciendo en la escritura en que se hizo constar el arrenda-miento en cuestión haberse pactado los términos en que debía pagarse el precio del arrendamiento; tal como de-termina el artículo 1155 del Código Civil, ni mucho menos que se entendiese vencido éste por solo el hecho de ven-cerse el mes, ni habiéndose justificado en manera alguna que el arrendatario fuese requerido á pagar el canon, no imede asegurarse que éste, al interponerse la demanda de desahucio, estaba vencido, ni que hajm por tanto la fal-*112ta de pago. La cuestión á resolver en el presente recurso queda limitada á si la demanda de desahucio tiene funda-mento justificado, cual es la falta de pago del precio con-venido, tercera de las causas que enumera el artículo 1560 de la Ley de Enjuiciamiento Civil para la proceden-cia del juicio de desahucio, ó lo que es lo mismo, á si veri-ficó ó no Don Policarpo Fernández, en tiempo oportuno, el pago del precio del arrendamiento de parte de la plan-ta baja de la casa No. 1 de la calle de San José de esta Capital, precio de arrendamiento correspondiente al mes de Marzo del año próximo pasado. — -En la escritura pú-blica otorgada en 2 de Enero de 1904 se pactó que ese contrato duraría 6 años, que empezarían á contarse des-de el día primero de Enero del expresado año y termi-narían por consiguiente en 31 de Diciembre de 1909, conviniéndose además en que el inquilino satisfaría al propietario por canon de este arrendamiento 30 dollars mensuales, sin más requisito que el recibo de su represen-tante ; de lo cual se deduce que cada mensualidad de al-quiler comienza en 1 de cada mes y termina el día último del mismo, debiendo reputarse el inquilino deudor del precio del alquiler mensual al terminar el mes respectivo; y si ello es así, consecuencia lógica es también que al ter-minar el mes de marzo del año próximo pasado Don Poli-carpo Fernández .era deudor á Don Guillermo G-arcía de los 30 pesos que montaba el alquiler de la casa en" el mes expresado. — Para el pago del precio del alquiler mensual, según los términos del contrato, no había de mediar más requisito que el recibo del precio de ese alquiler y tal re-quisito se llenó cumplidamente por Don Guillermo Gar-cía, pues.las declaraciones de los testigos Don Edgardo Aruti, Jusé Lugo y Salvador Mirabal demuestran cum-plidamente que García intentó y quiso cobrar á Fernán-dez, con el recibo correspondiente, el precio del alquiler devengado en el mes de Marzo del año próximo pasado; y no habiendo Fernández verificado el pago, dió causa legal *113al juicio de desahucio-contra él interpuesto. — La: toleran-cia que tuviera G-arcía con'otros inquilinos dula cash para--el cobro de alquileres vencidos y la'costumbre; que; so-... bre ese particular pueda existir en esta ciudad, -nn alte-ran las'condiciones del contrato'de" arrendamiento'cele-; brado por-García y Fernández. — La"parte apelante no há • sostenido en el-recurso la eficacia-'de; laj consignación qne:' supone- hecha por Fernández; 'pero-aún admitida la exis:'' te-ncia de tal consignación'en 31'de Marzo-file 1904,'nó consta que la cantidad consignada ‘fuera- ofrecida- ante-riormente á Garcíay- que esteno la-aceptara,'¿i.tampoco aparece- que -la consignación' le fuera anunciada, por lo Cual ha carecido de las condiciones necesarias' para' libe- - rar al obligado Fernández, bon'arreglo al artículo 1145 del Código Civil. — Por lás razones'expuestas-debe esti-marse ajustada-á derecho la' sentencia que dictó la Corte de San Juan en 20 de junio del año próximo pasado y confirmarse’en todas sus partes, con las costas del recurso también á cargo de Don Policarpo’ Fernández.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Asociados Figueras, MacLeary y Wolf.